Citation Nr: 9928192	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-05 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional left shoulder disability, including a left 
clavicle fracture, as a result of VA surgical treatment 
rendered in November 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army Air Force 
from March 1943 to September 1945; he was held as a prisoner 
of war (POW) in Germany for over a year.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 1997 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah which denied the appellant's claim of entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for additional 
disability of the left shoulder, including a fracture of the 
left clavicle and loss of use of the left arm, resulting from 
surgery performed at a VA medical facility in November 1996.

In October 1998, a hearing was held in Salt Lake City before 
the undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
1998).  During that hearing, the appellant submitted a 
written waiver of consideration of additional evidence by the 
RO.  See 38 C.F.R. §§ 19.37, 20.1304.

The Board subsequently obtained a VA expert medical opinion 
from an orthopedic surgeon.  This opinion has been received 
by the Board and shared with the appellant's representative, 
and the case is now ready for appellate review.

The Board notes that effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended such that negligence would generally have 
to be shown by the VA for a claimant to obtain compensation 
under the statute.  This amendment, however, does not apply 
to cases filed prior to the effective date.  Pub. L. No. 104- 
204, § 422(a)-(c) (1996).  As this claim was filed prior to 
the effective date, the former statute must be applied.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (in the present 
case, the former statute, as discussed below, is more 
favorable to the appellant).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO to the extent required.

2.  Based on the medical evidence of record, it is not shown 
that, as a result of the VA surgical treatment rendered in 
November 1996, the appellant suffered a fracture of his left 
clavicle.

3.  The transection of the spinal accessory nerve (eleventh 
cranial nerve) has not been shown to be a necessary 
consequence of the VA treatment; there was additional left 
shoulder disability involving the spinal accessory nerve that 
resulted from the November 1996 VA surgical treatment.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for residuals of the transection of the left spinal 
accessory nerve, but not the left clavicle fracture, have 
been met.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After reviewing the evidence on file, the Board concludes 
that the appellant's claim is well-grounded within the 
meaning of 38 U.S.C.A. § 5107.  That is, the claim presented 
is not inherently implausible.  The credibility of the 
appellant's evidentiary assertions is presumed for making 
this determination.  In addition, it is concluded that all 
pertinent facts have been developed, as there is no showing 
of additional evidence which is available and could be 
obtained.  Thus the duty to assist in developing pertinent 
facts is completed.  Id.

Review of the medical evidence of record reveals that the 
appellant underwent a left floor of mouth excision and left 
neck dissection at a VA facility in November 1996, after a 
lump was noted under his tongue.  He had previously undergone 
external beam radiation therapy in 1987 for a Stage I, T1 NO 
MO squamous cell carcinoma of the vallecula.  According to 
the VA operative report from the November 22, 1996 surgery, 
the spinal accessory nerve was noted to be in a significant 
amount of scar tissue and appeared to have been transected.  
However, due to the appellant's age, no attempt was made to 
reanastomose or graft the nerve.  Shortly after his hospital 
discharge following the surgery, he underwent follow-up 
examinations by both VA and private physicians.  The initial 
examinations reveal no complaints of left shoulder pain or 
any clinical findings pertinent to the left shoulder, 
clavicle or chest.  

Prior to the surgery, the appellant's private doctor had 
treated him for bilateral shoulder pain and a diagnosis of 
bilateral rotator cuff arthropathy dated in January 1997 is 
of record.  He had apparently been seeing a private physical 
therapist after the surgery for assistance with regaining 
function of the neck muscles.  In the third week of January 
1997, the appellant went to his private physician with 
complaints of a lump on his left side; the private physician 
found this to be not clinically significant soft edema around 
the breast area on the left.  Two weeks later, the appellant 
returned with complaints of swelling about the proximal 
portion of his left clavicle; the private physician felt that 
this represented a bony erosion of the sternoclavicular 
joint.  Another private physician examined the appellant 
three days later and noted that the appellant stated that the 
left clavicle swelling had happened just over the previous 
couple of weeks.  

The appellant was subsequently seen at a VA facility where 
biopsies of the left sternoclavicular mass showed no 
malignancy on the final pathology reports.  A CT scan 
performed on February 10, 1997, had revealed a 2.5 centimeter 
by 3.5 centimeter mass with a necrotic center replacing the 
left distal clavicle.  On outpatient treatment the following 
day, a pathologic fracture of the clavicle was noted.  On 
March 6, 1997, the appellant underwent an open biopsy of the 
left sternoclavicular mass.  A large hematoma was encountered 
and removed and a left clavicular head fracture with several 
sharp edges was observed.  The bony edges and some marrow 
were sent for pathology which revealed necrosis and fibrosis 
of skeletal muscle and marrow, as well as fragments of 
partially necrotic and viable bone.  The post-operative 
diagnosis was pathological fracture of the left 
sternoclavicular joint.  He was described in a July 1998 
radiation therapy note as having had an aseptic necrosis of 
the left clavicle.

The appellant contends that he suffered his left clavicular 
fracture during the November 1996 surgery, although he is 
unclear on what exactly was the mechanism- presumably it was 
the positioning he underwent prior to surgery or while he was 
being moved from the OR.  He also contends that he has also 
suffered loss of use of his left arm as a result.  

The appellant testified during his March 1998 personal 
hearing at the RO that when he went into the VA hospital for 
surgery in November 1996, his left shoulder was in perfect 
condition.  See RO Hearing Transcript p. 1.  He stated that 
he thought that his left shoulder was broken during the 
November 1996 surgery.  See RO Hearing Transcript p. 1.  The 
appellant described his current left shoulder problems as 
including pain behind the left shoulder blade and numbness of 
the left side of the face, ear and neck.

The appellant testified at his October 1998 Travel Board 
hearing that, after he had been home from the hospital for a 
few weeks, he was having pain under the left shoulder and 
that he sought medical attention for a lump in his left 
clavicle area.  See Travel Board Hearing Transcript p. 4.  He 
stated that he currently had a sling that immobilized the 
left arm, but that he could move his elbow fine; it was noted 
for that record that he could raise his left arm a distance 
of approximately 50 degrees.  See RO Hearing Transcript pp. 
7-8.  The appellant further stated that he had never had 
trouble with the left shoulder prior to the surgery.  See 
Travel Board Hearing Transcript p. 13.

In pertinent part, 38 U.S.C.A. § 1151 provides that: 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service- 
connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern: (1)  It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2)  The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....(3)  Compensation is not 
payable for the necessary consequences of 
medical or surgical treatment... properly 
administered....."Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the....medical or 
surgical treatment administered.

Since the Board is prohibited from substituting its own 
unsubstantiated medical opinions (see Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991)), in May 1999, the Board 
requested a medical opinion pursuant to 38 U.S.C.A. § 7109 
and as set forth in a designated Veterans Health 
Administration (VHA) Directive.  The Board thereby obtained 
an opinion from a VA medical specialist in July 1999, namely 
an orthopedic surgeon, the chief of the orthopedics 
department at the VA medical center in Oklahoma City.

The medical specialist reviewed the evidence of record prior 
to rendering his opinion.  He stated that the appellant was 
noted to have had pain in both shoulders on November 11, 
1996.  He also noted that the appellant had previously been 
followed for rheumatoid arthritis, but that the degree to 
which the arthritis involved the shoulder was unknown.  The 
specialist further noted that the appellant's private 
physician note of January 17, 1997 indicates that he 
increased the appellant's medication dosage for his rotator 
cuff arthropathy bilaterally.  The specialist stated that it 
appeared that this private physician considered this to be a 
chronic condition because he did not outline any history of 
acute or subacute onset of symptoms or any physical findings 
to suggest that the appellant had sustained any problems with 
regard to his clavicle from his November 1996 mouth and neck 
surgery.  The specialist therefore estimated that the left 
clavicle fracture probably occurred in January or February of 
1997.

The specialist opined that the appellant sustained a 
pathologic fracture of the left clavicle rather than a 
traumatic fracture.  He defined a pathologic fracture as any 
type of fracture which occurs with no history of trauma, or a 
history of only minimal trauma.  These types of fractures can 
be associated with benign conditions such as osteoporosis, 
and they can be related to any type of underlying pathology 
or to a tumor, either benign or malignant.  The specialist 
further opined that the appellant's left clavicle fracture 
did not occur as a result of the November 1996 surgery or as 
a result of the physical therapy the appellant underwent 
after the November 1996 surgery.

The specialist stated that the problems that the appellant 
has with his left shoulder seem to relate in significant 
degree to his preexisting rheumatoid disease and suspected 
rotator cuff pathology.  He also stated that the appellant 
does have some functional loss in the left shoulder that may 
be attributed to a transection of the spinal accessory nerve, 
but that it was difficult to distinguish between the 
functional loss attributable to this versus the amount of 
functional loss attributable to the pathologic left clavicle 
fracture, which in turn, was difficult to distinguish from 
the functional loss attributable to the preexisting 
rheumatoid and rotator cuff pathology.  The specialist opined 
that the atrophy of the sternocleidomastoid and trapezius 
muscles is related to the November 1996 surgery.  He further 
noted that a neck dissection includes the removal of the 
sternocleidomastoid muscle.

Turning to the question of whether the appellant suffered a 
left clavicle fracture as a result of VA medical treatment, 
the Board finds that there is a preponderance of the evidence 
against such a conclusion.  As pointed out by the orthopedic 
surgeon, much suspicion is laid at the door of the prior 
diagnoses of the throat cancer and the rheumatoid arthritis.  
All the medical evidence of record points to the left 
clavicle fracture being a pathologic fracture, as opposed to 
a traumatic fracture incurred during the appellant's November 
1996 hospitalization in a VA facility.  There is no medical 
opinion of record that finds the fracture to be a traumatic 
fracture, or that relates the fracture to the November 1996 
surgery.  

After consideration of all of the evidence of record, the 
Board concludes that an adequate etiologic link relating any 
aspect of the appellant's left clavicle fracture to any 
aspect of the appellant's medical treatment by the VA in 
November 1996 has not been presented.  There is evidence that 
it is possible for there to exist such a link, but the 
specific facts and circumstances of the appellant's medical 
history do not support the conclusion that such happened in 
this case.  The detailed and thorough specialist medical 
opinion of record details the reasons for the conclusion that 
the appellant's left clavicle fracture was not related in any 
way to the November 1996 VA surgery.  As such, the evidence 
is insufficient to support a grant of benefits for the left 
clavicle fracture pursuant to § 1151.

Thus, overall, the preponderance of the evidence is negative 
and against the appellant's claim of entitlement to benefits 
under 38 U.S.C.A. § 1151 for the left clavicle fracture.  
While the Board has considered the doctrine of affording the 
appellant the benefit of any existing doubt with regard to 
the issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).

Turning to the question of other additional left shoulder 
disability apart from the left clavicle fracture, the medical 
evidence of record does indicate that the appellant incurred 
a transection of the left eleventh cranial nerve (spinal 
accessory nerve).  
As previously noted, the pertinent regulation defines 
"necessary consequences" as those which are certain to 
result from, or were intended to result from, the medical or 
surgical treatment administered.  The opinion of the medical 
specialist points out that the sternocleidomastoid muscle is 
cut in the normal course of a neck dissection procedure, 
therefore loss of function of the sternocleidomastoid muscle 
can be presented as the intended or necessary consequence of 
a neck dissection operation.  However, there is no medical 
evidence of record to indicate that a transection of the 
spinal accessory nerve is a necessary consequence of a neck 
dissection and this is certainly not a desirable clinical 
outcome.  There is no medical evidence of record that 
demonstrates the appellant would have been afflicted with a 
transected eleventh cranial nerve absent the November 1996 
surgery and/or that he would have been afflicted with atrophy 
of the trapezius muscle due strictly to the natural progress 
of his existing rheumatoid and left rotator cuff pathology.  
Furthermore, in Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom., Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 552 
(1994), the United States Supreme Court held that fault of 
the VA need not be shown as an element of recovery under 
38 U.S.C.A. § 1151.  Thus, it is immaterial that the neck 
dissection surgery was performed without error by the VA 
surgical team because the Supreme Court has imposed a strict 
liability standard.

The Board finds the above persuasive evidence that there was 
a causal relationship between the neck dissection surgery 
administered by the VA in November 1996, and the subsequent 
manifestations of atrophy of the left trapezius muscle due to 
transection of the spinal accessory nerve.  Absent any 
negative evidence to the contrary, the Board finds that the 
appellant did experience additional left shoulder disability 
related to VA medical treatment in November 1996, in that 
there was a causal relationship between the November 1996 
neck dissection and the transection of the spinal accessory 
nerve, and further that the transection of the eleventh 
cranial nerve was not a necessary consequence of the 
treatment consented to by the appellant in 1996.


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a left clavicle fracture are denied, but 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for the residuals of a transected spinal accessory 
nerve due to VA medical treatment are granted.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

